       Case 4:20-cv-00271 Document 40 Filed on 01/21/20 in TXSD Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


FRANK BARBER, CASSANDRA JACKSON,     )
and GARLAND EDMONDS,                 )
                                     )
        Plaintiffs,                  )
                                     )
     v.                              )                        Case No. 4:18-CV-00010-JAR
                                     )
EXPRESS COURIER INTERNATIONAL, INC. )
and EMP LSO HOLDING CORPORATION,     )
                                     )
        Defendants.                  )
                                 ORDER

       This matter is before the Court on the parties’ joint motion to transfer venue to finalize

settlement. (Doc. No. 39). The parties state that on January 21, 2019, they mediated a number of

related cases and agreed to a global settlement. The parties maintain that in an effort to maximize

the efficient use of judicial resources and minimize the costs associated with settlement

administration, they jointly seek transfer of the related cases to a single court to finalize settlement

and dismiss the actions.

       Accordingly, for good cause shown,

           IT IS HEREBY ORDERED that the joint motion to transfer venue is GRANTED. (Doc.

No. 39).

           IT IS FURTHER ORDERED that this action shall be transferred immediately to the

United States District Court for the Southern District of Texas, Houston Division, for purposes of

finalizing the settlement in the case.

Dated this 21st day of January, 2020.



                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
